PER CURIAM.
This is an appeal from an order awarding defendants/appellees costs. That order was entered subsequent to a final order dismissing with prejudice the multi-count complaint of plaintiffs/appellants. An appeal was taken to this court from the order of dismissal. Subsequently, the instant appeal was taken to this court from the costs order. In light of the court’s disposition of the dismissal order in Cunningham v. Anchor Hocking Corporation, 558 So.2d 93 (Fla. 1st DCA 1990), rev. denied, 574 So.2d 139 (Fla.1991), we reverse the order awarding costs.
REVERSED.
NIMMONS and ALLEN, JJ., and WENTWORTH, Senior Judge, concur.